Title: To Thomas Jefferson from Louis Hue Girardin, 6 July 1806
From: Girardin, Louis Hue
To: Jefferson, Thomas


                        
                            Monsieur Le Président,
                            
                            À Williamsburg, Ce 6 Juillet, 1806.
                        
                        J’ai l’honneur de vous faire passer les deux excellentes brochures de Mengotti qui m’ont été confiées par Mr.
                            Reibelt. Je vous remercie mille fois de la manière obligeante dont vous avez bien voulu vous en dessaisir en ma faveur;
                            et, surtout, Je vous prie d’accepter les excuses que Je vous dois pour les avoir gardées si longtemps.
                        J’avois commencé à traduire en Anglois une de ces brochures “Il colbertismo,” et mon intention étoit de
                            livrer ma traduction à la presse. Mr. Ritchie, à qui J’avois parlé de l’imprimer, m’a donné à entendre que cet ouvrage ne
                            pouvoit guères jouir ici d’un succès étendu. J’ai donc abandonné ce travail, que Je poursuivois avec ardeur.
                        Je crains bien, Monsieur Le Président, d’abuser de vos précieux moments. Le premier magistrat d’une nation,
                            sans cesse occupé de la prosperité publique, et entouré de mille soins importants, est à mes yeux trop respectable et trop
                            nécessaire au bonheur de tous pour que J’ose l’entretenir longtemps de mes chétives entreprises littéraires. Elles n’ont
                            point été heureuses, ces entreprises; et Je me contenterai désormais de cultiver les lettres et les sciences utiles dans
                            le silence de la rétraite. Vous le savez, cette culture a ses douceurs, et l’homme modeste qui s’instruit n’est point sans
                            jouissances. Agréez, Monsieur Le President, l’hommage de mon profond respect, et Veuillez me croire avec les sentiments
                            les plus Vrais, Votre trés humble et très obeissant Serviteur
                        
                            L. H. Girardin
                            
                        
                        
                            P.S. Vous me pardonnerez, Je vous prie, la liberté que J’ai prise de Vous écrire dans une langue qui vous
                                est Si bien connue.
                        
                    